per curiam:
Nos toca examinar el convenio colectivo vigente entre la Autoridad de las Fuentes Fluviales (AFF) y la Unión de Trabajadores de la Industria Eléctrica y Riego de Puerto Rico (UTIER), y resolver si bajo el convenio existe o no obligación de los empleados a trabajar fuera o en exceso de su horario regular de trabajo bajo ciertas circunstancias *671de emergencia. Esta controversia fue planteada ante la Junta de Relaciones del Trabajo de Puerto Rico mediante la expedi-ción de querella, basada en un cargo presentado por la AFF contra la unión, imputándole una violación del Art. 8(2) (a) de la Ley de Relaciones del Trabajo, 29 L.P.R.A. see. 69(2) (a). En la querella se alegó, entre otras cosas, que la unión querellada, en violación del convenio colectivo vigente, apoyó, alentó y sostuvo la negativa de los empleados de la AFF a trabajar horas extras cuando la necesidad del servicio así lo exigía. Previo los trámites de rigor en estos casos — celebra-ción de audiencias, presentación del informe del Oficial Exa-minador, etc. — la Junta concluyó que no hay nada en el con-venio que obligue a los empleados unionados a trabajar horas extraordinarias. En consecuencia, la Junta dictó Decisión y Orden desestimando la querella. La AFF acude ante nos en recurso para revisar.
En cuanto al cargo contra la unión al efecto de que ésta “apoyó, alentó y sostuvo” la negativa de los empleados a tra-bajar horas extras, “cuando la necesidad del servicio así lo exigía”, el Oficial Examinador en sus conclusiones de hecho hace un recuento, basado en la evidencia testifical recibida, de la necesidad que tiene la AFF de darle mantenimiento de emergencia al equipo; que debido a la naturaleza de trabajo, la AFF se ha visto obligada a requerir a sus empleados que trabajen cierto número de horas extraordinarias y que, en cuanto a esto, las relaciones fueron siempre cordiales, hasta que en octubre de 1969 los empleados de sub-estaciones rehu-saron trabajar después de sus jornadas ordinarias; en enero de 1970 la AFF no pudo obtener que sus empleados de man-tenimiento permanecieran después de las 2:45 P.M. en una planta hydro-eléctrica ubicada en Río Blanco; y como resul-tado de la negativa de sus empleados, la AFF se vio obligada a descontinuar la prestación de alguno de sus servicios. Con-cluyó el Examinador que los empleados rehusaban hacer el trabajo nocturno en horas extraordinarias, conducta ésta que *672fue el resultado de la posición asumida por la Unión y comuni-cada a sus miembros a quienes se les estimuló y respaldó en su negativa a dar cumplimiento al convenio. El Oficial Examina-dor recomendó-finalmente a la Junta que declarara, a UTIER incursa en una violación del Art. 8(2) (a) de la ley, dictara orden de cese y desista en su contra, y convocara una audien-cia para determinar si la AFF sufrió daños como resultado de la conducta de la Unión y, en caso afirmativo, ordenarle a ésta el resarcimiento de los mismos. •
En sus conclusiones sobre los hechos, la Junta práctica-mente adoptó las del Oficial Examinador antes reseñadas. Se transcriben a continuación:
“1. La Querellante opera un número de subestaciones, que sirven para distribuir energía eléctrica al país. El equipo en las referidas subestaciones requiere mantenimiento ordinario y re-paraciones de emergencia.
2. Debido a la naturaleza del trabajo, el patrono se ve obli-gado a requerir a sus empleados que trabajen cierto número de horas extraordinarias. Generalmente estas labores se habían rea-lizado con toda normalidad.
3. En el mes de octubre de 1969, y posteriormente, varios em-pleados de la Querellada [sic] se negaron a realizar no sólo la-bores de mantenimiento sino reparaciones de emergencia. La prueba demostró claramente la participación de la Querellada en la negativa a trabajar mediante la participación del Sr. Luis La-boy, líder del Capítulo de San Juan.”
Básicamente la controversia se ha reducido a una de dere-cho respecto a lo que autoriza o nó el convenio entre las par-tes. El convenio es el que fue firmado por la UTIER y por la AFF en 31 de julio de 1968 para regir sus relaciones desde el 1ro. de julio de 1967 hasta el 30 de junio de 1970. Vale dejar aclarado que ni la Junta ni la UTIER invocan el derecho cons-titucional de todo trabajador, consagrado' en nuestra Carta de Derechos, (1) a escoger libremente su ocupación y a una jor-*673nada ordinaria que no exceda de ocho horas diarias, como una prohibición absoluta de cláusulas en un convenio colectivo que reconozcan la obligación contractual de trabajar horas extras bajo ciertas circunstancias. Claramente no lo es. La intención de la Convención Constituyente no fue prohibir el trabajo extra, sino legalizarlo. En su Informe, la Comisión de Carta de Derechos se expresó así sobre este aspecto:
“Jornada de ocho horas. Se establece una jornada diaria no mayor de ocho horas. Esto es el máximo. Podría trabajarse jor-nadas menores. La comisión comprende que puede haber circuns-tancias especiales o de emergencia que justifiquen, en determina-das ocasiones, una labor más intensa. La determinación de tales circunstancias queda en manos de la [Asamblea] Legislativa, sujeta a que el trabajo adicional sea pagado con recargo. Se esta-blece, sin embargo, el principio de que bajo circunstancias nor-males el día de trabajo no exceda de ocho horas.” Diario de Sesiones de la Convención Constituyente de Puerto Rico, Ed. Equity de 1961, Tomo IV, pág. 2574.
Aunque en su Decisión y Orden la Junta expresó que las normas de derecho laboral en Puerto Rico han indicado una clara intención legislativa y constitucional de limitar la jor-nada laboral de trabajo a ocho horas diarias, la determina-ción que finalmente hizo descansó no en esas expresiones, sino en base a que la obligación de trabajar fuera del horario regular no fue pactada expresamente o en forma tal que pudiese interpretarse que esa fuera la intención de las partes.
El convenio contiene tres cláusulas básicas sobre tiempo extra. Las copiamos a continuación:
“Artículo VI
Sección 7. — La Autoridad podrá designar trabajadores de *674emergencia por un período que no excederá de 90 días calenda-rios. Si la emergencia excediera el término fijado de 90 días calendarios, a la expiración de dicho término el trabajador será sustituido por un candidato seleccionado del Registro de Tempo-reros, si lo hubiere. De no haber trabajadores temporeros dis-ponibles en el registro de temporeros, se extenderá el nombra-miento del trabajador de emergencia por un período adicional que no excederá de 90 días calendarios.
A los fines de esta disposición, se entiende por emergencia un desastre provocado por la naturaleza o una irregularidad interna en las propiedades de la Autoridad que interrumpan o pongan en peligro inminente el sistema de energía eléctrica.
Artículo XXI
Sección 4. — En caso de que el trabajo de emergencia se pro-longue a las horas de su jornada regular de trabajo, al trabaja-dor regular o temporero se le pagará las horas regulares de su jornada de trabajo que le correspondía descansar de acuerdo con esta licencia especial, a doble el tipo regular de salario, in-cluida la paga básica o la paga concedida, y las dietas según están establecidas cuando correspondieren.
Artículo XLIV — Disposiciones Generales
Sección 8. — Cuando haya que trabajar tiempo extra se uti-lizará el personal que esté disponible de la Sección donde se vaya a realizar el trabajo y de no haber personal disponible se podrá utilizar, personal de otra Sección que pueda realizar el trabajo.”
El convenio contiene, además, disposiciones expresas que establecen el procedimiento disciplinario que habrá de regir el trámite de controversias y casos de disciplina. El Art. XLI del convenio bajo el título “Procedimiento Disciplinario” dispone inter alia:
“Sección 1. — En todos los casos de amonestación, medida dis-ciplinaria o suspensión de empleo y sueldo de un trabajador de-berán formularse y notificarse por el Supervisor los cargos co-rrespondientes, que estarán basados en las Normas de Disciplina fechadas 1ro. de enero de 1950, versión al castellano. Las Partes convienen revisar de mutuo acuerdo dichas Normas y una vez *675revisadas y puestas al día no podrán cambiarse, alterarse o en-mendarse a menos que medie el consentimiento de las Partes.”
Como se podrá observar, la citada cláusula del convenio hace referencia expresa a las Normas de Disciplina fechadas 1ro. de enero de 1950. Según surge de los autos, estas normas no han sido revisadas por las partes y para la fecha de los hechos que dieron base a la querella estaba vigente la Regla de Conducta Núm. 16 que lee así:
“Negarse a cumplir órdenes para ejecutar trabajos de urgen-cia fuera de las horas regulares a menos que se expusieren ra-zones válidas no está permitido.”
Las disposiciones del convenio establecen el tipo de personal que podrá designar la AFF para realizar trabajos de emergencia; define este término como un desastre provocado por la naturaleza o una irregularidad interna en las propie-dades de la Autoridad que interrumpan o pongan en peligro inminente el sistema de energía eléctrica y en la See. 8 del Art. XLIV establece el derecho de la AFF a utilizar el “personal que esté disponible” cuando haya que trabajar tiempo extra.
Es cierto que las citadas disposiciones del convenio, con-sideradas aisladamente, no establecen expresamente el dere-cho reclamado por la AFF a requerir personal para rendir labor fuera del horario regular de trabajo, ya que no se define lo que se entiende por “personal que esté disponible” para traba-jar. Pero esta aparente imprecisión queda satisfactoriamente explicada si se consideran dichas disposiciones conjuntamente con la cláusula del convenio que establece el procedimiento dis-ciplinario, la cual hace referencia expresa a las Normas de Disciplina vigentes, y específicamente la Regla de Conducta Núm. 16.
Concurrimos con la peticionaria que al referirse la See. 8 del Art. XLIV del convenio al “personal que esté disponible de la Sección, etc.” se refiere claramente a empleados que en violación de la Regla de Conducta Núm. 16, ante, no “expu-*676siere razones válidas” para negarse a trabajar. Sólo podría la Autoridad utilizar personal de otra sección si los trabajadores de la sección donde se vaya a realizar el trabajo tuvieren ra-zones válidas para negarse a trabajar. Resolvemos, por tanto, que el acuerdo de trabajar fuera del horario regular fue pac-tado por las partes en el convenio.
En consecuencia, se revocará la Decisión y Orden objeto de este recurso y, en su lugar, se dictará sentencia declarando a la Unión de Trabajadores de la Industria Eléctrica y Riego de Puerto Rico incursa en una violación del Art. 8(2) (a) déla Ley de Relaciones del Trabajo, ordenándole: (a) que cese y desista de violar el convenio colectivo suscrito con la Autori-dad de las Fuentes Fluviales de Puerto Rico; (b) que notifique a los miembros de la Unión de los términos de. la sentencia; y (c) notifique al Presidente de la Junta de Relaciones del Trabajo de Puerto Rico, dentro del término de treinta (80) dias de enviado el mandato, de las providencias tomadas por la Unión para cumplir con los términos de la sentencia.

 Art. II, Sec. 16, que dispone:
“Se reconoce el derecho de todo trabajador a escoger libremente su *673ocupación y a renunciar a ella, a recibir igual paga por igual trabajo, a un salario mínimo razonable, a protección ontra riesgos para su salud o integri-dad personal en su trabajo o empleo, y a una jornada ordinaria que no ex-ceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite diario, mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se' disponga por ley.”